UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5068


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHONTONIO L. WITHERSPOON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00844-PMD-1)


Submitted:   September 11, 2012          Decided:   September 24, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Brown, Jr., LAW OFFICES OF JIM BROWN, P.A., Beaufort,
South Carolina, for Appellant.    Matthew J. Modica, Assistant
United   States Attorney,   Charleston,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shontonio    L.    Witherspoon           appeals   his    conviction    and

262-month   sentence     for    possessing           with    intent    to   distribute

cocaine base and for possessing a firearm as a convicted felon.

Witherspoon’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he states that he

could identify no meritorious issues for appeal, but questions

whether the Government’s chain of custody evidence sufficed to

support the admission of two exhibits consisting of cocaine base

that Witherspoon purportedly sold to an undercover agent.

            Because Witherspoon did not object at trial to the

admission of the exhibits, his present contentions warrant only

plain error review.        See United States v. Massenburg, 564 F.3d
337, 342 (4th Cir. 2009).            In our view, the Government’s chain

of custody evidence was amply sufficient to make a prima facie

showing of the exhibits’ authenticity.                      Because such a showing

is   all   that   is    required     for       the    exhibits’       admission    into

evidence, we conclude that the district court committed no error

warranting correction.         See United States v. Summers, 666 F.3d
192, 201 (4th Cir. 2011).

            Witherspoon has also exercised his right to file a pro

se   supplemental      brief   and    contends         that    trial     counsel    was

ineffective for failing to file a motion to suppress the drug



                                           2
evidence on the basis that it was improperly commingled with

drug   evidence     pertaining   to   an   unrelated     suspect.    But    our

review of the record persuades us that it does not conclusively

show that Witherspoon’s trial counsel was ineffective in this

respect.        See United States v. Baldovinos, 434 F.3d 233, 239

(4th Cir. 2006) (noting ineffective assistance claims may be

addressed on direct appeal “only if the lawyer’s ineffectiveness

conclusively appears from the record”).             Thus, in order to allow

for the adequate development of the record, Witherspoon’s claim

should be properly brought, if at all, in a 28 U.S.C.A. § 2255

(West Supp. 2012) motion rather than on direct appeal.                      See

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the judgment of the district court.

This Court requires that counsel inform Witherspoon, in writing,

of the right to petition the Supreme Court of the United States

for further review.        If Witherspoon requests that a petition be

filed,    but    counsel   believes   that   such    a   petition   would    be

frivolous, then counsel may move in this Court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on Witherspoon.             We dispense with oral

argument because the facts and legal contentions are adequately



                                      3
presented in the materials before the Court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4